Citation Nr: 0009766	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
to include ulcers.  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claims of entitlement 
to service connection for a stomach disorder to include 
ulcers and for left ear hearing loss. 

In his substantive appeal, the veteran requested a hearing 
before a member of the Board at the RO.   Thereafter, he was 
informed that he could testify at a personal hearing at the 
RO before the Board via video-conference.  The veteran 
elected to do so, and such a hearing was conducted in 
September 1999 by the undersigned.  The Board points out that 
during this hearing, the veteran chose not to present 
testimony with respect to the issues listed above, but rather 
testified regarding his service-connected post traumatic 
stress disorder (PTSD).  A claim regarding the veteran's PTSD 
will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to 
establish that the veteran suffers from a stomach disorder to 
include ulcers that was caused by his active military service 
or that is otherwise related to his military service, or that 
he was diagnosed with ulcers within a year of his separation 
from service.

2.  No competent medical evidence has been submitted to 
establish that the veteran suffers from left ear hearing loss 
that was caused by his active military service or that is 
otherwise related to his military service, or that he was 
diagnosed with left ear sensorineural hearing loss within a 
year of his separation from service.



CONCLUSIONS OF LAW

1.  The claim for service connection for a stomach disorder 
to include ulcers is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for left ear hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran and his representative contend, in substance, 
that the veteran suffers from a stomach disorder to include 
ulcers and left ear hearing loss, both of which were incurred 
in service. 

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). Chronic diseases 
including sensorineural hearing loss (an organic disease of 
the nervous system) and ulcers shall be granted service 
connection although not otherwise established as incurred in 
service if manifested to a compensable degree within the one 
year from the date of separation from service.  38 C.F.R. 
§ 3.309 (a) (1999).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

A review of the veteran's service medical records, including 
the October 1971 separation examination, reveals that he was 
not treated for or diagnosed with either a stomach disorder 
or left ear hearing loss while in service.  In his June 1996 
claim, the veteran indicated that he suffered from left ear 
hearing loss in 1971 and from a stomach disorder to include 
ulcers in 1972.  

A review of the post-service evidence of record reveals that 
the veteran was diagnosed with dyspepsia on VA stomach 
examination conducted in January 1998, and that an 
audiological examination a day earlier revealed that his pure 
tone thresholds, in decibels, were 15, 15, 45, 60, and 60 
decibels in his left ear, at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Further, the report of a VA general 
examination conducted in January 1998 indicates that the 
veteran suffers from bilateral hearing loss, left greater 
than right.  At the same time, however, the etiology of the 
stomach disorder was noted to be undetermined, and while a 
history of military, post service occupational and 
recreational noise exposure was noted, a relationship between 
this exposure and hearing loss was not medically indicated.  


Analysis

The Board notes that there is competent medical evidence that 
the veteran currently suffers from a stomach disorder and 
left ear hearing loss.  As noted above, the veteran has been 
recently diagnosed with a stomach disorder and the findings 
documented in the recent audiological examination reflect 
that he suffers from impaired hearing resulting in a 
disability as defined by VA regulation.  See 38 C.F.R. 
§ 3.385 (1999).  As such, the first requirement under Caluza 
- that there be competent evidence of current disability - is 
met with respect to these claims.  

Regarding the second requirement under Caluza - that there be 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical testimony) the Board again notes 
that the veteran served on active duty from April 1970 to 
October 1971, and that his service medical records are 
negative for treatment for or complaints of a stomach 
disorder to include ulcers or left ear hearing loss.  As 
such, the second requirement under Caluza is not met in this 
case.

Further, there is no indication that the veteran was treated 
for or diagnosed with sensorineural hearing loss or ulcers, 
to a compensable degree or otherwise, within a year of his 
separation from service.  In fact, the earliest evidence of 
record indicating that the veteran suffered from these 
disorders is the VA examinations dated in January 1998, 
discussed above.  

Regarding the third requirement under Caluza - that there be 
a medical nexus between an inservice injury or disease and 
the current disability - the Board points out that the 
medical evidence does not support the contention that the 
veteran's diagnosed stomach disorder or left ear hearing loss 
are related to his service, as there is no competent medical 
evidence in the record reflecting that view.  Without medical 
support, the contentions made by the veteran that he suffered 
from either of these disorders during or within a year of 
service are not probative.  Espiritu.  Thus, third 
requirement set forth in Caluza has not been met here.

In sum, in this case, there is no competent evidence showing 
an in-service disease or injury relative to the claimed 
conditions, and there is no medical evidence linking a 
current disability with service.  Caluza.  Accordingly, the 
Board is compelled to find that the veteran's claims of 
entitlement to service connection for a stomach disorder and 
left ear hearing loss are not well-grounded.  Therefore, VA 
does not have a statutory duty to assist the claimant in 
further developing these claims and the appeal is denied.  


ORDER

Service connection for a stomach disorder to include ulcers 
is denied.

Service connection for left ear hearing loss is denied.   


REMAND

The Board notes that in a February 1999 RO decision, service 
connection was established for PTSD.  In April 1999, the 
veteran filed a notice of disagreement with respect to the 
initial evaluation assigned for this disorder, and, as noted 
above, presented testimony in support of his claim during the 
September 1999 video conference hearing.  As such, a 
statement of the case should be issued by the RO regarding 
this issue.  See 38 C.F.R. § 19.26 (1999); Manlincon v. West, 
12 Vet. App 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a statement of the case on the denial 
of the issue).

In view of the above, this claim is REMANDED to the RO for 
the following action:


The RO should issue a statement of the 
case to the veteran and his 
representative with respect to the claim 
for an increased initial evaluation for 
service-connected PTSD.  The veteran and 
his representative should be informed of 
the necessity of filing a timely 
substantive appeal if the veteran wishes 
to place this issue in appellate status. 
38 C.F.R. § 19.26 (1999).


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 



